December 8, 2022

DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

Applicant's arguments filed 12/02/2022 have been fully considered but they are not persuasive.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 and 7-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, line 7, “transvers” is misspelled.  Should the word “transvers” be - - transverse - - instead? On lines 4-5, “wherein the first end portion are” is unclear and confusing language.  Should the language read as - - wherein the first end portion is - - instead? It appears the word “are” should be replaced with - - is - -.  On lines 7-8, the language “wherein the second end portion adapted to extend” is unclear and confusing language.  Should the phrase have been - -wherein the second end portion is adapted to extend - -?  It appears the word - - is  - - should be inserted after the word “portion”.
The aforementioned problems render the claim vague and indefinite.  Clarification and/or correction is required.

Claim Rejections - 35 USC § 103

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Ostaseski (U.S. Patent No. US 7,278,900 B1) in view of Millward (U.S. Patent No. 11,311,081 B2).

    PNG
    media_image1.png
    214
    306
    media_image1.png
    Greyscale

	As for claim 1, Ostaseski teaches a clip 30 for securing a cushion to a piece of furniture, the clip comprising:
a middle portion 11A;
a first end portion 12A extending transverse from the middle portion 11A, wherein the first end portion is capable of extending through a first portion of a single loop of a cushion for a piece of furniture, so that a single loop can be wrapped around a member of a piece of furniture; and
a second end portion 13A extending transvers from the middle portion 11A, 
wherein the second end portion is capable of extending through a second portion of a single loop wrapped around a member of a piece of furniture for holding a cushion to the piece of furniture and
wherein the middle portion is longer than each of the first end portion 12A or the second end portion 13A.
As for claim 2, Ostaseski teaches that each of the first end portion and the second end portion include a first arm 14A, 16A and a second arm 15A,17A extending in a direction away from each other.
As for claim 3, Ostaseski teaches that a longitudinal length of the middle portion is longer than a length of either the first end portion or the second end portion.
As for claim 4, Ostaseski teaches that the first arm and the second arm of each of the first end portion and the second end portion are tapered inwardly.
As for claim 5, Ostaseski teaches that a spacing between the first end portion and the second end portion at an end distal from the middle portion is between about 80% and 95% of a base length between the first end portion and the second end portion at the middle portion.
As for claim 7, Ostaseski teaches that the middle portion, the first end portion and the second end portion are disposed within a common plane.
As for claim 8, Ostaseski teaches that a thickness of the middle portion, first end portion and second end portion are the same, wherein the thickness is in a direction transverse to longitudinal length of the middle portion.
Ostaseski does not teach that the middle portion, first end portion and the second end portion are a single molded item.  

    PNG
    media_image2.png
    172
    278
    media_image2.png
    Greyscale

However, Millward teaches a similar clip that has a middle portion, first end portion and the second end portion that are a single molded item.  It would have been obvious and well within the level of ordinary skill in the art to make the clip, as taught by Ostaseski, so that the middle portion, first end portion and the second end portion are a single molded item, as taught by Millward, since injection molding advantages center around great precision and high repeatability, combined with speed, a low cost per part and a huge choice of materials that can be used to make the clip.  Making the clip as a molded item is recommended since injection molding can handle the complex parts of the clip  and  provide uniformity.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Ostaseski (U.S. Patent No. US 7,278,900 B1) in view of Lacy et al (U.S. Patent Application No.  2020/0268091 A1).
Ostaseski  teaches the structure substantially as claimed but does not teach that at least one edge of the middle portion, first end portion and second end portion are chamfered.  However, Lacy et al teach the concept of chamfering edges of a clip to be old. It would have been obvious and well within the l eel of ordinary skill in the art to modify the clip, as taught by Ostaseski, to have chamfered edges, as taught by Lacy et al, since chamfering the edges  or eliminates sharp corners and minimizes potential damage to other objects such as the cushion assembly or fabric of any seat coverings on which the clip is used.

Claims 10, 12-15, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over McDonald (U.S.  Patent Application Publication No. 2011/0272982 A1) in view of 
Ostaseski (U.S. Patent No. US 7,278,900 B1).

    PNG
    media_image3.png
    214
    120
    media_image3.png
    Greyscale

McDonald teaches the structure substantially as claimed including a cushion assembly 10 for a furniture item, the cushion assembly comprising:  a cushion including a loop portion 13 but does not teach a clip engageable to the loop portion of the cushion in at least two places on the loop portion for holding the cushion to a portion of the furniture item.  However, Ostaseski teaches teach a clip that is capable of being engageable to the loop portion of the cushion in at least two places on the loop portion for holding the cushion to a portion of a furniture item, the clip comprising:
a middle portion 11A;
first end portion 12A extending transverse from the middle portion 11A; and
a second end portion 13A extending transvers from the middle portion 11A, wherein the middle portion is longer than each of the first end portion 12A or the second end portion 13A; the clip capable of being engageable to the loop to hold the loop to a portion of the furniture item.
As for claim 12, Ostaseski teaches that each of the first end portion and the second end portion include a first arm 14A, 16A and a second arm 15A,17A extending in a direction away from each other.
As for claim 13, Ostaseski teaches that a longitudinal length of the middle portion is longer than a length of either the first end portion or the second end portion.
As for claim 14, Ostaseski teaches that the first arm and the second arm of each of the first end portion and the second end portion are tapered inwardly.
As for claim 15, Ostaseski teaches that a spacing between the first end portion and the second end portion at an end distal from the middle portion is between about 80% and 95% of a base length between the first end portion and the second end portion at the middle portion.
As for claim 17, Ostaseski teaches that a thickness of the middle portion, first end portion and second end portion are the same, wherein the thickness is in a direction transverse to longitudinal length of the middle portion.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over McDonald (U.S.  Patent Application Publication No. 2011/0272982 A1) in view of  Ostaseski (U.S. Patent No. US 7,278,900 B1), as applied to claim 10 above, and further in view of Millward (U.S. Patent No. 11,311,081 B2).
Ostaseski does not teach that the middle portion, first end portion and the second end portion are a single molded item.  However, Millward teaches a similar clip that has a middle portion, first end portion and the second end portion that are a single molded item.  It would have been obvious and well within the level of ordinary skill in the art to make the clip, as taught by Ostaseski, so that the middle portion, first end portion and the second end portion are a single molded item, as taught by Millward, since injection molding advantages center around great precision and high repeatability, combined with speed, a low cost per part and a huge choice of materials that can be used to make the clip.  Making the clip as a molded item is recommended since injection molding can handle the complex parts of the clip  and  provide uniformity.

Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over  McDonald (U.S.  Patent Application Publication No. 2011/0272982 A1) in view of 
Ostaseski (U.S. Patent No. US 7,278,900 B1).
McDonald in view of Ostaseski teaches an obvious use of the structures as claimed.

Remarks

Applicant argues that “Ostaseki is directed toward a bra strap retainer for pulling two different bra straps close to each other. Ostaseki does not disclose any clip that extends through two different portions of a common loop. Moreover, the retainer 30 relied upon by the Examiner includes a main portion 1 la that is formed from an elastomeric material that is attached to end portions 12a, 13a. (See Column 4, lines 5-10). Such a feature does not anticipate a clip middle portion, first end portion and second end portion that are formed as a single molded item.”
However, in claim 1, Applicant only claims a “clip for securing a cushion to a piece of furniture”.  The structure disclosed by Ostaseski (U.S. Patent No. US 7,278,900 B1) is just a clip an could be used for any number of things, such as holding down a cushion.  This capability is dependent on the size of the clip or the size of the loop of the seat cushion to which the loop is attached.  The argument that the clip disclosed by Ostaseski (U.S. Patent No. US 7,278,900 B1) is too small because it is a bra clip is moot since the loop could be as thin as a piece of string on which the clip Ostaseski (U.S. Patent No. US 7,278,900 B1) would work.  Furthermore, the clip disclosed by Ostaseski (U.S. Patent No. US 7,278,900 B1) could be made in a larger size to accommodate a larger loop or a loop made of thicker and wider material.  Applicant’s argument that the clip of Ostaseski “does not anticipate a clip middle portion, first end portion and second end portion that are formed as a single molded item.”, the clip of Ostaseski is quite capable of being made as a single molded item and it would be obvious to make it as a single molded item and it would still maintain its elasticity.  There are numerous structures, even clips, that are a single one-piece structure that have elasticity and that are resilient and pliable.

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rodney B. White whose telephone number is (571)272-6863. The examiner can normally be reached 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David R. Dunn can be reached on (571) 272-6670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Rodney B White/Primary Examiner, Art Unit 3636